Exhibit 10.13

BLOCKED ACCOUNT PLEDGE AND CONTROL AGREEMENT

(Blocked Account – Exclusive Control by Secured Party)

This BLOCKED ACCOUNT PLEDGE AND CONTROL AGREEMENT (as the same may from time to
time be amended, restated or otherwise modified, this “Agreement”) is made and
entered into as of February 23, 2009, by and among JUPITERMEDIA CORPORATION, a
Delaware corporation, to be known as WebMediaBrands Inc. (“Pledgor”), KEYBANK
NATIONAL ASSOCIATION, in its capacity as a creditor of Pledgor, as more fully
hereinafter described (“Secured Party”), and KEYBANK NATIONAL ASSOCIATION, as a
depository bank (together with any other affiliate of KeyBank National
Association that may from time to time hold the Blocked Account, as hereinafter
defined, collectively, “Depository Bank”).

1. Recitals.

Pledgor and Secured Party entered into that certain Letter of Credit
Reimbursement and Security Agreement, dated as of February 23, 2009, (as the
same may from time to time be amended, restated or otherwise modified, the “LOC
Agreement”), pursuant to which Secured Party has issued the letter of credit
more specifically described in Exhibit A hereto (the “Remaining Letter of
Credit”).

Pledgor has determined that it is in the business and financial interest of
Pledgor that Secured Party continue to provide the Remaining Letter of Credit
for the account of Pledgor.

Pledgor understands that Secured Party is willing to continue to provide the
Remaining Letter of Credit only upon certain terms and conditions, one of which
is that Pledgor grant to Secured Party a security interest in the Blocked
Account, and this Agreement is being executed and delivered in consideration of
the financial accommodations granted by Secured Party pursuant to the LOC
Agreement and the Remaining Letter of Credit, and for other valuable
consideration.

Pledgor has deposited Five Hundred Thousand Dollars ($500,000) into the Blocked
Account, which funds are being held to secure the Obligations, as hereinafter
defined.

2. Definitions. Except as otherwise specifically defined herein, terms that are
defined in Chapter 1308 or Chapter 1309 of the Ohio Revised Code as in effect
from time to time are used in this Agreement as so defined. As used herein, the
following terms shall have the respective meanings indicated:

“Credit” means any letter of credit issued by Secured Party in accordance with
the LOC Agreement.

“Blocked Account” means (a) account number 35698800002667 of Pledgor with
Depository Bank, and (b) all cash, instruments, certificates of deposit (whether
certificated or



--------------------------------------------------------------------------------

uncertificated), and other cash equivalents of Pledgor held in such account from
time to time, including but not limited to any interest earned on any of the
foregoing.

“Document” means any paper, whether negotiable or non-negotiable, including, but
not limited to all shipping documents, warehouse receipts, documents of title,
(whether or not assigned), policies or certificates of insurance, and other
documents, security invoices and certificates of insurance, and other documents,
security, invoices and certificates accompanying or relating to drafts drawn
under the Remaining Letter of Credit, shipped, stored, or otherwise disposed of
in connection with the Remaining Letter of Credit.

“Obligations” means, collectively, (a) all amounts, reimbursement obligations,
loans and other indebtedness and obligations now owing or hereafter incurred to
Secured Party pursuant to the Remaining Letter of Credit, as provided for by the
LOC Agreement; (b) each renewal, extension, consolidation or refinancing of any
of the foregoing, in whole or in part; (c) all interest from time to time
accruing on any of the foregoing, and all fees and other amounts owing to
Secured Party pursuant to the Remaining Letter of Credit, as provided for by the
LOC Agreement; (d) every other liability, now or hereafter owing to Secured
Party pursuant to the Remaining Letter of Credit, the LOC Agreement or any other
Document; and (e) all Related Expenses incurred in connection with any of the
foregoing.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by, imposed upon or asserted against, Secured Party in any attempt
by Secured Party to (i) obtain, preserve, perfect or enforce this Agreement or
any security interest evidenced by this Agreement, (ii) obtain payment,
performance or observance of any or all of the Obligations, or (iii) maintain,
insure, audit, collect, preserve, repossess or dispose of any of the collateral
securing the Obligations or any thereof, including, without limitation, costs
and expenses for appraisals, assessments and audits of Pledgor or any such
collateral; or (b) incidental or related to (a) above, including, without
limitation, interest thereupon from the date incurred, imposed or asserted until
paid.

3. Security Interest. Pledgor hereby grants to Secured Party a security interest
in and an assignment of the Blocked Account, and pledges and assigns the Blocked
Account to Secured Party, to secure the prompt and full payment and performance
of the Obligations. Pledgor hereby irrevocably authorizes Secured Party at any
time and from time to time, after the earlier to occur of (a) a violation by
Pledgor of this Agreement, and (b) the occurrence of any one or more events of
default, as provided for in the LOC Agreement, to cause any and all of the
funds, credits and balances in the Blocked Account, including interest on the
Blocked Account, to be applied, paid over or transferred to Secured Party or
Secured Party’s nominee to satisfy the Obligations in whole or in part or to
further provide cash collateral to secure the Obligations, and irrevocably
authorizes, consents and agrees to Depository Bank accepting and executing any
instructions or directions from Secured Party to effect any such transactions.

4. Rights and Remedies. Secured Party shall have all rights and remedies of a
secured party under the Uniform Commercial Code and any other applicable law, in
respect to the Blocked Account, including, without limitation, the rights to
cause all funds, credits and

 

2



--------------------------------------------------------------------------------

balances in the Blocked Account from time to time to be paid over to Secured
Party or as Secured Party may direct for application on the Obligations or for
such other purposes as may be authorized under the LOC Agreement, this Agreement
and/or the Uniform Commercial Code or other applicable law. The rights and
remedies of Secured Party and Depository Bank stated herein are in addition to
any other right, power, privilege or remedy, in law, in equity or otherwise,
that Secured Party or Depository Bank may have.

5. CONTROL. PLEDGOR, SECURED PARTY AND DEPOSITORY BANK HEREBY AGREE THAT
DEPOSITORY BANK WILL COMPLY WITH INSTRUCTIONS ORIGINATED BY SECURED PARTY
DIRECTING DISPOSITION OF THE FUNDS IN THE BLOCKED ACCOUNT WITHOUT FURTHER NOTICE
TO OR CONSENT BY PLEDGOR. SECURED PARTY SHALL HAVE EXCLUSIVE CONTROL OF THE
DEPOSITORY ACCOUNT. DEPOSITORY BANK SHALL NOT COMPLY WITH ORDERS OR INSTRUCTIONS
CONCERNING THE BLOCKED ACCOUNT FROM PLEDGOR AND, AS OF THE DATE OF THIS
AGREEMENT, DEPOSITORY BANK SHALL ONLY COMPLY WITH ORDERS OR INSTRUCTIONS
CONCERNING THE BLOCKED ACCOUNT FROM SECURED PARTY.

6. Pledgor’s Representations and Warranties. Pledgor represents and warrants to
Secured Party and Depository Bank as follows:

(a) the Blocked Account has been established in the name of Pledgor as set forth
above and is not evidenced by any instrument or certificate;

(b) the Blocked Account is not subject to any pledge, lien, mortgage,
hypothecation, security interest, charge, option, warrant or other claim or
encumbrance to or in favor of any person or entity other than Secured Party and
Depository Bank, or to any agreement purporting to grant or create any such
interest or claim, except for the security interest created by this Agreement
and the rights of Depository Bank in respect of the Blocked Account;

(c) Pledgor has full power, authority and legal right to pledge the Blocked
Account pursuant to the terms of this Agreement and this Agreement has been duly
authorized, executed and delivered by and on behalf of Pledgor;

(d) no consent, license, permit, approval, authorization, filing or declaration
with any governmental authority, domestic or foreign, and no consent of any
person or entity (other than Depository Bank), is required to be obtained by
Pledgor in connection with the pledge of the Blocked Account hereunder, that has
not been obtained or made, and is not in full force and effect; and

(e) Pledgor has received consideration that is the reasonably equivalent value
of the obligations and liabilities that it has incurred to Secured Party.
Pledgor is not insolvent, as defined in any applicable state, federal or foreign
statute, nor will Pledgor be rendered insolvent by the execution and delivery of
this Agreement. Pledgor is not engaged or about to engage in any business or
transaction for which the assets retained by

 

3



--------------------------------------------------------------------------------

Pledgor are or will be an unreasonably small amount of capital, taking into
consideration the obligations of Pledgor to Secured Party incurred hereunder.
Pledgor does not intend to incur debts beyond Pledgor’s ability to pay such
debts as they mature.

7. Additional Covenants of Pledgor.

(a) No Liens. Pledgor covenants and agrees to not create, incur or permit to
exist any pledge, lien, mortgage, hypothecation, security interest, charge,
option or other encumbrance with respect to the Blocked Account, or any interest
therein, except for the interests of Depository Bank and Secured Party provided
for and referred to herein.

(b) Further Acts. Pledgor covenants and agrees (i) to cooperate, in good faith,
with Depository Bank and Secured Party to do or cause to be done all such other
acts as may be necessary to enforce the rights of Secured Party under this
Agreement, and (ii) not to take any action with respect to the Blocked Account,
or to fail to take any action that would be adverse to the interests of
Depository Bank or Secured Party.

8. The Blocked Account. Depository Bank represents and warrants to Secured Party
as follows:

(a) the Blocked Account has been established in the name of Pledgor as set forth
above and is not evidenced by any instrument or certificate; and

(b) except for the interests of Pledgor and Secured Party in the Blocked
Account, the records of Depository Bank do not indicate that any other person or
entity has any claim to or interest in the Blocked Account.

9. Acknowledgements and Agreements of Depository Bank Depository Bank hereby
acknowledges and consents and agrees to the security interest and assignment
granted to Secured Party by Pledgor hereunder in the Blocked Account. Depository
Bank hereby retains the rights that it may have against the Blocked Account,
including (a) the rights to charge the Blocked Account in connection with
returned items and (b) payment of Depository Bank account maintenance and
service fees pursuant to the terms and conditions governing the Blocked Account
as reflected from time to time (the “Blocked Account Agreement”). Depository
Bank shall not agree with any third party that Depository Bank will comply with
orders and instructions concerning the Blocked Account originated by such third
party without the prior written consent of Secured Party.

10. Statements, Confirmations and Notice of Adverse Claims. Depository Bank
shall send copies of all statements, confirmations and other correspondence
concerning the Blocked Account simultaneously to Pledgor and Secured Party at
the address of each set forth on the signature page of this Agreement. If any
person or entity asserts any lien, encumbrance or adverse claim against the
Blocked Account, Depository Bank shall immediately notify Secured Party. Pledgor
and Depository Bank agree to provide to Secured Party at any time and from time
to time such information regarding the Blocked Account and transactions relating
thereto as Secured Party may request.

 

4



--------------------------------------------------------------------------------

11. Liability of Depository Bank. Depository Bank shall not have any
responsibility or liability to Pledgor for complying with instructions and
orders concerning the Blocked Account originated by Secured Party at any time.
Depository Bank shall not have any duty to investigate or make any determination
as to whether a default or event of default exists under the LOC Agreement or
under any other document, instrument or agreement.

12. Tax Reporting. To the extent so reported by Depository Bank, all items of
income, gain, expense and loss recognized in the Blocked Account shall be
reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of Pledgor.

13. Blocked Account Agreement. In the event of a conflict between this Agreement
and the Blocked Account Agreement, or any other agreement relating to the
Blocked Account, the terms of this Agreement shall prevail. Regardless of any
provision in the Blocked Account Agreement, or any other agreement relating to
the Blocked Account, the State of Ohio shall be deemed to be Depository Bank’s
location for purposes of this Agreement and the perfection and priority of the
security interest of Secured Party in the Blocked Account.

14. Severability. The provisions of this Agreement are severable, and, if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

15. Entire Agreement. This Agreement and the Blocked Account Agreement integrate
all of the terms and conditions governing the Blocked Account and supersede all
oral representations and negotiations and prior writings with respect to the
subject matter hereof.

16. Interpretation. Each right, power or privilege specified or referred to in
this Agreement is cumulative and in addition to and not in limitation of any
other rights, powers and privileges that Secured Party may otherwise have or
acquire by operation of law, by contract or otherwise. No course of dealing by
Depository Bank or Secured Party in respect of, nor any omission or delay by
Depository Bank or Secured Party in the exercise of, any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or of any other right, power or privilege, as Depository Bank
or Secured Party may exercise each such right, power or privilege either
independently or concurrently with others and as often and in such order as
Depository Bank or Secured Party, as the case may be, may deem expedient. No
waiver, consent or other agreement shall be deemed to have been made by
Depository Bank or Secured Party shall be binding unless specifically granted by
Depository Bank or Secured Party in writing, and each such writing shall be
strictly construed. If, at any time, one or more provisions of this Agreement is
or becomes invalid, illegal or unenforceable in whole or in part, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. The captions to sections herein are inserted for
convenience only and shall be ignored in interpreting the provisions of this
Agreement.

 

5



--------------------------------------------------------------------------------

17. Successors and Assigns. This Agreement shall be binding upon Pledgor and
Pledgor’s successors and assigns and shall inure to the benefit of, be
enforceable and exercisable by, and be binding upon Depository Bank and Secured
Party and their respective successors and assigns.

18. Termination. At such time as the Obligations shall have been irrevocably
paid in full, the LOC Agreement satisfied and terminated and no commitment on
the part of Secured Party to make any loan or advance, issue any letter of
credit or otherwise provide credit or financial accommodations to Pledgor (or
any affiliate of Pledgor) shall be in effect, Pledgor shall have the right to
terminate this Agreement upon the earlier of (a) the expiration or termination
of the Remaining Letter of Credit, or (b) the date that Pledgor delivers to
Secured Party a back to back letter of credit, in form and substance acceptable
to the Secured Party, ensuring payment of all amounts due under the Remaining
Letter of Credit (including but not limited to any fees and expenses associated
with such Remaining Letter of Credit). Upon the satisfaction of the conditions
for termination of this Agreement set forth above and receipt by Secured Party
of a written request from Pledgor to terminate this Agreement, Secured Party
shall promptly acknowledge and agree to the termination of this Agreement, and
permit Pledgor to resume control of the funds in the Blocked Account.

19. Counterparts. This Agreement may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

20. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and mailed or delivered, addressed to each party
at the address specified on the signature page of this Agreement. All notices,
statements, requests, demands and other communications provided for hereunder
shall be deemed to be given or made when delivered or two business days after
being deposited in the mails with postage prepaid by registered or certified
mail, addressed as aforesaid, or sent by facsimile with telephonic confirmation
of receipt, except that notices from Pledgor to Depository Bank or Secured Party
pursuant to any of the provisions hereof shall not be effective until received
by such party.

21. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of Pledgor, Depository Bank and Secured
Party hereunder shall be governed by and construed in accordance with Ohio law,
without regard to principles of conflicts of laws. Pledgor hereby irrevocably
submits to the non exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement or the LOC Agreement, and Pledgor hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Ohio state or federal court. Pledgor, Depository Bank and
Secured Party hereby irrevocably waive, to the fullest extent permitted by law,
any objection it may now or hereafter have to the laying of venue in any action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise. Pledgor agrees that a final,
nonappealable

 

6



--------------------------------------------------------------------------------

judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. PLEDGOR, DEPOSITORY BANK AND SECURED PARTY HEREBY WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG PLEDGOR, DEPOSITORY BANK AND SECURED PARTY,
OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned have executed this Blocked Account Pledge
and Control Agreement as of the date first written above.

 

Address:   

23 Old Kings Highway South

Darien, Connecticut 06120

   JUPITERMEDIA CORPORATION    Attn: President or General Counsel    By:  

/s/    Alan M. Meckler

      Name:   Alan M. Meckler       Title:   Chairman and Chief Executive
Officer Address:   

127 Public Square

Cleveland, Ohio 44114

   KEYBANK NATIONAL ASSOCIATION,


  as Depository Bank

   Attn: Institutional Bank            By:  

/s/    Jeff Kalinowsky

       

Jeff Kalinowsky

Senior Vice President

Address:   

127 Public Square

Cleveland, Ohio 44114

   KEYBANK NATIONAL ASSOCIATION,


  as Secured Party

   Attn: Institutional Bank            By:  

/s/    Jeff Kalinowsky

       

Jeff Kalinowsky

Senior Vice President

Signature Page to

Blocked Account Pledge and Control Agreement